Affirmed and Memorandum Opinion filed July 13, 2006







Affirmed
and Memorandum Opinion filed July 13, 2006.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01084-CR
____________
 
RONALD MANNING, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
339th District Court
Harris County, Texas
Trial Court Cause No.
994,363
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of theft of over $200,000.  On September 16, 2005, the
trial court sentenced appellant in accordance with the jury=s verdict to confinement for
twenty-eight years in the Institutional Division of the Texas Department of
Criminal Justice and assessed a $10,000 fine.  Appellant filed a pro se notice
of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, no pro
se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).